Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 12/21/2021 has been received and the references considered.

Prior Examiner’s Amendment
The claims were previously amended on 10/28/2021 by way of examiner’s amendment. The claim amendments are incorporated herein and are not repeated for the sake of brevity.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly teach the split buffer including an input indexed first in first out (iFIFO) buffer and N sub-input iFIFO buffers coupled to the input iFIFO buffer, the input iFIFO buffer being configured to receive the plurality of segments of the data stream and distribute the plurality of segments to the N sub-input iFIFO buffers to generate the N sub-streams in view of the rest of the limitations of claim 1. Claims 11 and 20 contain similar limitations. Specifically while the closest prior art, US 20150143444 teaches: A method for parallel processing of a data stream, comprising: receiving a processing task that is configured to process the data stream that includes a plurality of segments ([0004]); performing a split operation on the data stream to split the plurality of segments into N sub-streams, each of the N sub-streams including one or more segments of the plurality of segments, the N being a positive integer ([0048]); performing N sub-processing tasks on the N sub-streams to generate N processed sub-streams ([0010]); and performing a merge operation on the N processed sub-streams to generate a merged output data stream, wherein the merged output data stream is identical to an output data stream that is generated when the processing task is applied directly to the data stream without the split operation ([0048] and Abstract). US 10031775 also teaches merging sub-tasks (paragraphs 74-76). US 20050120140 also teaches merging streams and split streams ([0019], [0024]). The prior art does not specifically detail the details of the split buffer as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/William B Partridge/Primary Examiner, Art Unit 2183